EXHIBIT 10.40

March 13, 2006

Sharon Wicker

6420 East Bay Lane

Richland, MI 49083

Dear Sharon:

Thank you for spending time with me and the Senomyx team these past few weeks to
discuss the exciting opportunity we have for you as we build our organization. 
We all believe this position is an ideal match for your talents and experience
and that you will be a great fit for our executive team.

We are pleased to extend to you an offer to join Senomyx, Inc. (the “Company”)
as our Senior Vice President of Commercial Development and Chief Strategy
Officer.  This position will report directly to me.  As a new team member, you
have the opportunity to help create a legacy through your valuable
contributions, and I look forward to your first day, April 24, 2006.

The following terms apply and will constitute your employment agreement with the
Company (the “Agreement”).

1.                                      EMPLOYMENT.

1.1          Term.  The term of this Agreement shall begin on your first day of
work for the Company, which is scheduled for April 24, 2006, and shall continue
until terminated in accordance with Section 4 herein.

1.2          Title.  You shall have the title of Senior Vice President of
Commercial Development and Chief Strategy Officer of the Company and shall
report to the Chief Executive Officer of the Company (the “CEO”).  You shall
serve in such other capacity or capacities as the Company may from time to time
prescribe.

1.3          Duties.  You shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position of Senior Vice President of
Commercial Development and Chief Strategy Officer, consistent with the bylaws of
the Company.  Your duties will also include participation in Board of Directors
meetings and senior level management committee meetings as specified by the
CEO.  As a Company employee, you will be expected to comply with Company
policies and acknowledge in writing that you have read the Company’s Employee
Handbook.  The Company’s Employee Handbook may be modified from time to time at
the sole discretion of the Company.

1


--------------------------------------------------------------------------------


1.4          Location.  Unless otherwise agreed in writing, you shall perform
services pursuant to this Agreement at the Company’s offices located in San
Diego, California, or at any other place at which the Company maintains an
office; provided, however, that the Company may from time to time require you to
travel temporarily to other locations in connection with the Company’s business.

2.                                      LOYAL AND CONSCIENTIOUS PERFORMANCE;
NONCOMPETITION.

2.1          Loyalty.  During your employment by the Company you shall devote
your full business energies, interest, abilities and productive time to the
proper and efficient performance of your duties under this Agreement.

2.2          Covenant not to Compete.  Except with the prior written consent of
the Company’s Board of Directors (the “Board”), you will not, while employed by
the Company, or during any period during which you are receiving compensation or
any other consideration from the Company, engage in competition with the Company
and/or any of its affiliates, subsidiaries, or joint ventures currently existing
or which shall be established during your employment by the Company
(collectively, “Affiliates”) either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, affiliate, promoter, partner, officer,
director, employee, stockholder, owner, co-owner, consultant, or member of any
association or otherwise, in any phase of the business of developing,
manufacturing and marketing of products or services which are in the same field
of use or which otherwise compete with the products or services or proposed
products or services of the Company and/or any of its Affiliates.

2.3          Agreement not to Participate in Company’s Competitors.  During your
employment by the Company, you agree not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by you to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates. 
Ownership by you, as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on the Nasdaq Stock Market or in the over-the-counter market shall not
constitute a breach of this paragraph.

3.                                      COMPENSATION.

3.1          Base Salary.  The Company shall pay you a base salary of two
hundred seventy-five thousand dollars ($275,000) per year, less payroll
deductions and all required withholdings, payable in regular periodic payments
in accordance with Company policy.  Such base salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year.

3.2          Bonus.  In addition to your base salary, you will be eligible to
receive an annual discretionary bonus of up to forty percent (40%) of your then
current base salary based

2


--------------------------------------------------------------------------------


upon your performance against specific milestones to be defined by the CEO.  In
addition, you will be entitled to guaranteed bonus payments as follows:  $50,000
to be paid within ten (10) days of the commencement of your employment
hereunder; $33,000 to be paid within ten (10) days of the one (1) year
anniversary of the commencement of your employment hereunder; and $17,000 to be
paid within ten (10) days of the two (2) year anniversary of the commencement of
your employment hereunder (so long as, in each case, you have remained
continuously employed with the Company since your employment start date
hereunder).

3.3          Stock Options.  Upon commencement of your employment hereunder, you
shall be granted pursuant to the terms of the Company’s 1999 Equity Incentive
Plan, as amended (the “Plan”), an option to purchase up to 150,000 shares of the
common stock of the Company (the “Option”).  The Option shall be an incentive
stock option to the extent permitted by applicable Federal income tax law.  The
exercise price of the Option will be equal to the fair market value of the
common stock on the date of the grant. The Option will vest over four (4) years
according to the following schedule (i) twenty-five percent (25%) of the total
shares will vest upon the first anniversary of the commencement of your
employment with the Company; (ii) 1/48th of the total shares subject to the
Option will vest at the end of each one-month anniversary beginning at the end
of the one year and will continue to vest over the following three year period. 
The Option will be governed by a separate Stock Option Agreement and the Plan.

3.4          Option Rights Upon Change of Control.  The Plan contains a “double
trigger” vesting acceleration provision such that, as more fully specified in
the Plan, if your employment terminates under specified circumstances following
a change in control of the Company (as defined in the Plan) such option shall
immediately become 100% vested and exercisable in full.

3.5          Employment Taxes.  All of your compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

3.6          Vacation; Benefits.  You will be entitled to up to seventeen (17)
days of Paid Time Off (“PTO”) per year.  In addition, you shall, in accordance
with Company policy and the terms of the applicable plan documents, be eligible
to participate in benefits under any executive benefit plan or arrangement which
may be in effect from time to time and made available to the Company’s executive
or key management employees.

3.7          Relocation.  The Company will pay up to $30,000 (the “Relocation
Allowance”) for actual expenses for movement of household goods by a relocation
company selected by the Company (the “Relocation Expenses”).  The Company will
also grant a signing bonus (in addition to the bonuses provided for in Section
3.2) in the net amount of $50,000 (the “Home Sale Bonus”) intended to cover the
commission on the sale of your home and the fees associated with the purchase of
your new home (collectively, the “Home Sale Expenses”), which is to be paid
within 10 days of your start date with the Company.  However, for avoidance of
doubt in the event such $50,000 payment is not sufficient to cover the
commission on the sale

3


--------------------------------------------------------------------------------


of your home and fees associated with the purchase of your new home, the Company
will not increase the amount of such signing bonus. The Home Sale Bonus is
intended to be net of all taxes, and you agree to work with the Company to
establish the related necessary “gross-up” calculation.   In addition, the
Company will provide $20,000 (the “Moving Expense Allowance”) for temporary
housing, moving related expenses, or transportation of you and your family
(collectively, “Moving Expenses”), less standard withholdings and deductions. 
You may elect to apply all or a portion of your Relocation Expense Allowance,
Home Sale Bonus and/or Moving Allowance against your Relocation Expenses, Home
Sale Expenses and/or Moving Expenses.  All payments and expenses paid by the
company may be considered taxable income to you and be subjected to federal and
state taxes via payroll.  Please contact your tax consultant to determine which
expenses may be used as itemized deductions on your income tax return.  Please
contact Shanna Lepore, Director, Human Resources, to discuss further details.

4.                                      TERMINATION.

4.1          Termination By the Company.  Your employment with the Company may
be terminated under the following conditions:

4.1.1       Termination for Death or Disability.  Your employment with the
Company shall terminate effective upon the date of your death or Complete
Disability.  “Complete Disability” shall mean the inability of you to perform
your duties under this Agreement because you have become permanently disabled
within the meaning of any policy of disability income insurance covering
employees of the Company then in force.  In the event the Company has no policy
of disability income insurance covering employees of the Company in force when
you become disabled, the term Complete Disability shall mean the inability of
the you to perform your duties under this Agreement by reason of any incapacity,
physical or mental, which the Board, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Board, determines to have
incapacitated you from satisfactorily performing all of your usual services for
the Company for a period of at least ninety (90) days during any twelve (12)
month period (whether or not consecutive).  Based upon such medical advice or
opinion, the determination of the Board shall be final and binding and the date
such determination is made shall be the date of such Complete Disability for
purposes of this Agreement.  If your employment shall be terminated by death or
Complete Disability, the Company shall pay to you, and/or your heirs, your base
salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination, less standard
deductions and withholdings, and the Company shall thereafter have no further
obligations to you and/or your heirs under this Agreement.

4.1.2       Termination by the Company For Cause.  The Company may terminate
your employment under this Agreement for Cause.  “Cause” for the Company to
terminate your employment shall mean the occurrence of any of the following
events:

(i)            your substantial and repeated failure to satisfactorily perform
your job duties which in the reasonable good faith determination of the Company
demonstrates gross

4


--------------------------------------------------------------------------------


unfitness to serve the Company, such as continued flagrant absences from the
Company and demonstrable and substantial lapses of duty;

(ii)           your refusal or failure to follow lawful directions of the CEO;

(iii)         your conviction of a felony or a crime involving moral turpitude;

(iv)          your engaging or in any manner participating in any activity which
is directly competitive with or injurious to the Company or any of its
Affiliates or which violates any material provisions of Section 5 hereof or your
Proprietary Information and Inventions Agreement with the Company; or

(v)            your commission of any fraud against the Company, its Affiliates,
employees, agents, collaborators or customers or use or intentional
appropriation for your personal use or benefit of any funds or properties of the
Company.

If your employment shall be terminated by the Company for Cause, the Company
shall pay the your base salary and accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings, and the Company shall
thereafter have no further obligations to you under this Agreement.

4.1.3       Termination by the Company Without Cause.  You shall be an at-will
employee.  The Company may terminate your employment under this Agreement at any
time and for any reason or no reason.  However, if the Company terminates your
employment without Cause (i) the Company shall pay you your base salary and
accrued and unused vacation earned through the date of termination at the rate
then in effect, less standard deductions and withholdings and (ii) the Company
shall continue to pay to you as severance, on the Company’s regular pay days,
your base salary then in effect for a period of six (6) months following the
date of termination, less standard deductions and withholdings; provided that in
order to be eligible for said severance payments pursuant to the foregoing
clause (ii) you shall be required to execute and deliver to the Company a
release of claims substantially in the form of Exhibit A and you shall not be
eligible to receive any such severance payment or acceleration until said
release shall become effective.

4.2          Termination By You.  You may resign your employment upon thirty
(30) days written notice to the Company, delivered to the CEO.  Upon such
resignation, the Company shall pay you your base salary and accrued and unused
vacation earned through the date upon which the Company, in its sole discretion,
accepts such resignation, and you shall not be entitled to any other benefit or
compensation and the Company shall have no further obligations to you under this
Agreement.

4.3          Termination by Mutual Agreement of the Parties.  Your employment
pursuant to this Agreement may be terminated at any time upon mutual agreement,
in writing.  Any such termination of employment shall have the consequences
specified in such writing.

5


--------------------------------------------------------------------------------


4.4          Survival of Certain Provisions.  Sections 2.2 and 5 shall survive
the termination of this Agreement.

5.                                      CONFIDENTIAL AND PROPRIETARY
INFORMATION; NONSOLICITATION.

5.1          As a condition of employment you agree to execute and abide by the
Company’s standard Proprietary Information and Inventions Agreement, attached
hereto as Exhibit B.

5.2          While employed by the Company and for one (1) year thereafter, you
agree that in order to protect the Company’s trade secrets and confidential and
proprietary information from unauthorized use, you will not, either directly or
through others, solicit or attempt to solicit any employee, consultant or
independent contractor of the Company to terminate his or her relationship with
the Company in order to become an employee, consultant or independent contractor
to or for any other person or business entity.

6.                                      ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of you and your
heirs, executors, personal representatives, assigns, administrators and legal
representatives.  Because of the unique and personal nature of your duties under
this Agreement, neither this Agreement nor any rights or obligations under this
Agreement shall be assignable by you.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, assigns and legal
representatives.

7.                                      CHOICE OF LAW.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California.

8.                                      INTEGRATION.

This Agreement, including Exhibits A and B, contains the complete, final and
exclusive agreement of the Parties relating to the terms and conditions of your
employment and the termination of your employment, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the Parties. To the extent this Agreement conflicts with the Proprietary
Information and Inventions Agreement attached as Exhibit A hereto, the
Proprietary Information and Inventions Agreement controls.

9.                                      AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by you and the Chairman of the Board of the Company.

6


--------------------------------------------------------------------------------


10.                               WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

11.                               SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.  Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.

12.                               INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  This Agreement has been
drafted by legal counsel representing the Company, but you have been encouraged
to consult with, and have consulted with, your own independent counsel and tax
advisors with respect to the terms of this Agreement.  The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

13.                               REPRESENTATIONS AND WARRANTIES.

You represent and warrant that you are not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that your execution and
performance of this Agreement will not violate or breach any other agreements
between you and any other person or entity.

14.                               COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

15.                               LITIGATION COSTS.

Should any claim be commenced between the Parties or their personal
representatives concerning any provision of this Agreement or the rights and
duties of any person in relation to this Agreement, the Party prevailing in such
action shall be entitled, in addition to such other relief as may be granted to
a reasonable sum as and for that Party’s attorney’s fees in such action.

7


--------------------------------------------------------------------------------


16.                               ELIGIBILITY.

As required by law, this offer and Agreement is subject to satisfactory proof of
your right to work in the United States.

If you accept employment on the terms described above, please sign and date this
letter in the space provided below and return it to me no later than March 21,
2006.  After such date this offer shall lapse.

Sharon, please feel free to call me if you have any questions, or if we can be
of additional assistance.  We feel strongly about your fit for this position and
believe that your presence on our team will greatly enhance our ability to
succeed.  Welcome to Senomyx – we look forward to having you as a member of our
team!

Sincerely,

Senomyx, Inc.

 

 

 

 

 

 

 

 

/s/ Kent Snyder

 

 

 

Kent Snyder, President and CEO

 

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

/s/ Sharon Wicker

 

 

 

Sharon Wicker

 

 

 

 

 

 

 

 

Dated:

3/20/06

 

 

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4.1.3
of the Offer of Employment letter dated March 14, 2006 (the “Agreement”), to
which this form is attached, I, Sharon Wicker, hereby furnish Senomyx, Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, Affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release and Waiver.  This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended); provided, however, that this release shall not relieve the Company
of any of its obligations under the Agreement or pursuant to any written stock
option agreement granted to me pursuant to the Company’s equity incentive plans.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I have the right to consult with an attorney
prior to executing this Release and Waiver (although I may choose voluntarily
not to do so); and (c) I have twenty-one (21) days from the date of termination
of my employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I have seven (7) days following the execution of this Release and Waiver to
revoke

1


--------------------------------------------------------------------------------


my consent to this Release and Waiver; and (e) this Release and Waiver shall not
be effective until the seven (7) day revocation period has expired.

I acknowledge that I have the right to consult with an attorney prior to
executing this Release and Waiver (although I may choose voluntarily not to do
so); and (c) I have five (5) days from the date of termination of my employment
with the Company in which to consider this Release and Waiver (although I may
choose voluntarily to execute this Release and Waiver earlier).

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement, a copy of which is attached to the Agreement as Exhibit
B.  Pursuant to the Proprietary Information and Inventions Agreement I
understand that among other things, I must not use or disclose any confidential
or proprietary information of the Company and I must immediately return all
Company property and documents (including all embodiments of proprietary
information) and all copies thereof in my possession or control.  I understand
and agree that my right to the severance pay I am receiving in exchange for my
agreement to the terms of this Release and Waiver is contingent upon my
continued compliance with my Proprietary Information & Inventions Agreement.

This Release and Waiver, including Exhibit B to the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
herein.  This Release and Waiver may only be modified by a writing signed by
both me and a duly authorized officer of the Company.

Date:

 

 

 

By:

 

 

 

 

 

Sharon Wicker

 

2


--------------------------------------------------------------------------------


EXHIBIT B

SENOMYX, INC.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by SENOMYX, INC. (the
“Company”), and the compensation now and hereafter paid to me, I hereby agree as
follows:

1.             NONDISCLOSURE

1.1            Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2            Proprietary Information.  The term “Proprietary Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company.  By way of illustration but not limitation,
“Proprietary Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

1.3            Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

1.4    No Improper Use of Information of Prior Employers and Others.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.  I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2.             ASSIGNMENT OF INVENTIONS.

2.1            Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

2.2            Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To

3


--------------------------------------------------------------------------------


preclude any possible uncertainty, I have set forth on Exhibit B (Previous
Inventions) attached hereto a complete list of all Inventions that I have, alone
or jointly with others, conceived, developed or reduced to practice or caused to
be conceived, developed or reduced to practice prior to the commencement of my
employment with the Company, that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”).  If disclosure of
any such Prior Invention would cause me to violate any prior confidentiality
agreement, I understand that I am not to list such Prior Inventions in Exhibit B
but am only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. A space is provided on Exhibit B
for such purpose.  If no such disclosure is attached, I represent that there are
no Prior Inventions.  If, in the course of my employment with the Company, I
incorporate a Prior Invention into a Company product, process or machine, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
Prior Invention.  Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company’s prior written consent.

2.3            Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

2.4            Nonassignable Inventions.  This Agreement does not apply to an
Invention which qualifies fully as a nonassignable Invention under Section 2870
of the California Labor Code (hereinafter “Section 2870”).  I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

2.5            Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

2.6            Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

2.7            Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

2.8            Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and

4


--------------------------------------------------------------------------------


all countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

4.             ADDITIONAL ACTIVITIES.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company.  I agree
further that for the period of my employment by the Company and for one (l) year
after the date of termination of my employment by the Company I will not induce
any employee of the Company to leave the employ of the Company.

5.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

6.             RETURN OF COMPANY DOCUMENTS.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.

7.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

8.             NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at SUCH other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

9.             NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

10.          GENERAL PROVISIONS.

10.1         Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in San Diego County, California for any lawsuit filed there against me
by Company arising from or related to this Agreement.

10.2         Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or

5


--------------------------------------------------------------------------------


unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

10.3         Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

10.4         Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

10.5         Employment.  I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

10.6         Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

10.7         Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Company as a consultant if no other
agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely:                 , 20   .

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

Dated:

 

 

 

 

 

(Signature)

 

 

 

(Printed Name)

 

 

Accepted and Agreed To:

 

Senomyx, Inc.

 

 

By:

 

 

 

Title:

 

 

 

 

 

(Address)

 

 

 

Dated:

 

 

 

6


--------------------------------------------------------------------------------


EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

1.                                                 Relate at the time of
conception or reduction to practice of the invention to the Company’s business,
or actual or demonstrably anticipated research or development of the Company;

2.                Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:

 

 

 

 

(Printed Name of Employee)

 

 

 

 

Date:

 

 

Witnessed by:

 

 

 

 

 

 

 

 

(Printed Name of Representative)

 

 

 

1


--------------------------------------------------------------------------------


EXHIBIT B

TO:

 

Senomyx, Inc.

 

 

 

FROM:

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

SUBJECT:

 

Previous Inventions

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by SENOMYX, INC. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

o

No inventions or improvements.

 

 

o

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o        Additional sheets attached.

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

o

Additional sheets attached.

 

 

 

 

 

2


--------------------------------------------------------------------------------